19 Mich. App. 166 (1969)
172 N.W.2d 488
PEOPLE
v.
COSTEA
Docket No. 6,068.
Michigan Court of Appeals.
Decided August 28, 1969.
Application for leave to appeal filed September 25, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Walter M. Marks, Prosecuting Attorney, for the people.
Gemuend & Gemuend, for defendant.
Before: GILLIS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
J.H. GILLIS, P.J.
Defendant was convicted by a jury of sodomy.[1] The offense took place in the Ionia County Jail while defendant was awaiting trial on another matter.
At trial, a transcript of the testimony of a res gestae witness at the preliminary examination was introduced into evidence on the ground that the witness was unavailable to testify in person. Defendant contends on appeal that there was insufficient investigation made to determine the whereabouts of the witness and that the transcript should not have been admitted into evidence.
*168 It is provided by statute[2] that testimony taken at a preliminary examination may be used by the prosecution "whenever the witness giving such testimony cannot, for any reason, be produced at the trial." Before trial, the witness had been served with a subpoena. On the morning of the trial, upon his failure to appear, the record reveals that a thorough search for the witness was made without success.
"Sufficient effort to secure the attendance of a material witness is a question for determination by the trial judge, and there is no showing of judicial abuse of discretion under the circumstances in the instant matter." People v. Dusterwinkle (1966), 3 Mich App 150, 153. We note, as well, that the "unavailable" witness was cross-examined by defense counsel at the preliminary examination. See People v. Pickett (1954), 339 Mich 294, (45 ALR2d 1341), cert den 349 US 937 (75 S Ct 781, 99 L Ed 1266).
When the victim was sworn as a witness at trial, one of the jurors stated that he knew the witness' father. The trial court then excused the jury and conducted a voir dire examination to determine any possible bias on the part of the juror. The trial court determined that the juror would not be prevented from rendering an impartial verdict. No objection by defense counsel was made to the juror remaining on the panel, nor was there any motion for a mistrial. Defendant's assertion of error in the ruling by the trial court, made for the first time on appeal, is untimely. GCR 1963, 507.5; People v. Paul F. Baker (1967), 7 Mich App 471.
The trial court submitted three possible verdicts to the jury: not guilty, guilty as charged or guilty of assault with intent to commit sodomy. Defendant *169 contends that the court erred by failing to include the offense of assault and battery.
At the conference in chambers to discuss the instructions on possible verdicts, the following conversation took place between the trial court and defense counsel:
"Mr. Gemuend: What about assault and battery?
"The Court: Is there anything in there about that? I don't think assault and battery would come under that.
"Mr. Gemuend: This would be an includable offense, wouldn't it?
"The Court: I'd say no. I'll give this, assault with intent to commit sodomy.
"Mr. Gemuend: All right."
Defense counsel offered no authority then, nor does he now, to support the contention that assault and battery, under these facts, constitutes a lesser included offense on a charge of sodomy. Nor was the objection sufficiently raised to preserve the question for appeal.
Defendant's final contention, that the victim's testimony regarding a conversation with defendant about defendant's knowledge of prison life was error, is without merit.
Affirmed.
All concurred.
NOTES
[1]  CL 1948, § 750.158 (Stat Ann 1962 Rev § 28.355).
[2]  CL 1948, § 768.26 (Stat Ann 1954 Rev § 28.1049).